— In a negligence action to recover damages for personal injuries, plaintiff appeals from (1) a judgment of the Supreme Court, Rockland County, dated July 27, 1978, in favor of the defendant, upon a jury verdict, and (2) an order of the same court, dated June 26, 1978, which denied his motion to set aside the jury verdict as contrary to the weight of the evidence. Appeal from order dated June 26, 1978 dismissed, without costs or disbursements (see Matter of Aho, 39 NY2d 241, 248). Judgment dated July 27, 1978 affirmed, without costs or disbursements. On this record there was ample evidence to support the jury’s verdict. Mollen, P. J., Hopkins, Titone and Mangano, JJ., concur.